ACCEPTED
                                                                      14-14-00875-CV
                                                        FOURTEENTH COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                12/29/2014 1:30:46 PM
                                                                  CHRISTOPHER PRINE
                                                                               CLERK

                 Cause No. 14-14-00875-CV

                              §
                                                       FILED IN
                                                14th COURT OF APPEALS
                            IN THE                 HOUSTON, TEXAS
                                                12/29/2014 1:30:46 PM
                FOURTEENTH COURT OF APPEALS     CHRISTOPHER A. PRINE
                                                         Clerk
                          At HOUSTON

                     JUDICIAL DISTRICT

                   IN RE WILMA REYNOLDS,

                           Relator

                   From Cause No. 48170
              In the 300th District Court of
                  Brazoria County, Texas

                              §

              RELATOR’S SECOND MOTION TO STAY

TO THE HONORABLE JUSTICES OF SAID COURT:

     Pursuant to TRAP 52.10, Relator asks the Court for a

stay of the underlying trial court proceeding.

                     A.    Introduction

     1. Relator is Wilma Reynolds ("Wilma"); real party

in interest is David Reynolds ("David"); and respondent

is     the   Honorable     Senior      Judge   Jeff     Walker

(the "trial court").

     2. Wilma filed her supplemental petition for writ of

mandamus and motion for rehearing on December 19, 2014.




                                                                        1
  3. Wilma’s            petition              for       writ         of        mandamus,

supplemental          petition             for    writ       of      mandamus,            and

motion for rehearing are each incorporated herein by

reference.

  4. Wilma           attaches          a      certificate            of       compliance

certifying       that       on     December            29,    2014,       she       made    a

diligent        effort            to         notify          real         parties          in

interest        by     telephone,             e-mail,         and/or          fax        this

second   motion        to     stay         has    been       or     will      be    filed.

TEX. R. APP. P. 52.10(a).

  5. The parties have not agreed to this motion.

                                 B.     Authorities

  6. The         Court        may           grant        a        stay        or     other

temporary       relief        pending            its     determination              of     an

original proceeding. TEX. R. APP. P. 52.10(b).

  7. This        stay        of        the       underlying          proceeding            is

necessary to maintain the status quo of the parties and

to preserve the Court’s jurisdiction to consider the

merits     of    the        original         proceeding.                 In    re    Reed,

901 S.W.2d 604,    609       (Tex.        App.--San        Antonio         1995,

orig. proceeding).




                                                                                                2
       8. Relator's               attorney           attaches           a     verification1         to

verify           facts        that        are     not      included           in     the     original

proceeding record and are not known to this Court in

its official capacity.                           TEX. R. APP. P. 10.2 & 52.

                                     C.     Facts & Argument

       9. On October 29, 2014, the trial court signed the

following four orders:

       •     “Order Denying Objection to Assigned Judge”;

       •    “Order      Denying                              Motion                to         Recuse
           Judge C.G. Dibrell”;

       •    “Order      Denying                              Motion                to         Recuse
           Judge Randy Clapp”; and

       •    “Order for Sanctions Under Civil Practice                                              and
           Remedies Code Sec. 30.016.” (TABS E,F,G,& H).

       10.       The      sanction           attorney’s             fees        awarded       by   the

trial court were due to be paid by Wilma and/or her

counsel by November 29, 2014. See Exhibit B attached.

       11.          To date, Wilma nor her counsel have paid any

portion of the attorney’s fees awarded as a sanction.

See Exhibit B attached.

       12. Opposing counsel and Judge Dibrell have set a

hearing for Jan. 8, 2015 for the purpose of securing


1
    The Verification is attached hereto as Exhibit A and incorporated herein by reference.

                                                                                                         3
attorney’s           fees    purportedly     owed.     See      Exhibit    C

attached.

  13. Wilma seeks in this original proceeding to have

this Court review the orders entered by Judge Walker on

October 29, 2014 to determine whether the trial court

abused     its       discretion       in   entering       the   orders    in

violation of TEX. GOV’T. CODE § 74.053.

  14. Furthermore, if this Court finds that the order

denying Wilma’s Motion to Recuse Judge Dibrell is void,

then Judge Dibrell should not be permitted to continue

with     his     assignment      before     the     recusal     motion    is

decided by a valid order.               See TEX. R. CIV. P. 18a.

                                 D.    Prayer

  15.          For     the    reasons      stated    in     this   motion,

Wilma asks this Court for a stay of the underlying

trial proceeding and suspension of the October 29, 2014

trial court orders to maintain the status quo of the

parties        and    preserve    this     Court’s     jurisdiction       to

consider the merits of Wilma's motion for rehearing and

this original proceeding.

       Wilma also requests that the stay not be lifted

until this Court has had the opportunity to review her


                                                                               4
motion for rehearing and complete its determination of

this petition for writ of mandamus.

      Relator requests any other such relief that she

may be entitled under law or equity.

                               Respectfully submitted,

                               By:/s/ Carl W. Gordon
                               Carl W. Gordon, Esq.
                               Texas Bar No. 24047659
                               THE GORDON LAW FIRM
                               P.O. Box 301126
                               Houston, Texas 77230
                               Tel. (832) 830-8830
                               Fax. (713) 636-2565
                               cgordon@carlgordonlaw.com
                               Attorney       for  Relator,
                               Wilma Reynolds


                  CERTIFICATE OF COMPLIANCE

    Under Texas Rule of Appellate Procedure 52.10(a),

I certify that on December 29, 2014, I made a diligent

effort to notify all parties to the original proceeding

by expedited means of telephone, e-mail and/or fax that

a   motion   to   stay   had   been   or   will   be   filed.

The parties have not agreed to this motion.


                               By:/s/Carl W. Gordon
                                    Carl W. Gordon, Esq.
                                    Attorney for Relator,
                                    Wilma Reynolds



                                                                5
                      CERTIFICATE OF SERVICE

       I certify that true copies of the forgoing instruments

were    served   on   each   of   the   following   individuals   in

accordance with the Texas Rules of Appellate Procedure on

December 29, 2014.


Lenette Terry                       Peggy Bittick
TERRY & TERRY                       P.O. Box 1017
203 E. Cedar                        Pearland, Texas 77588
Angleton, Texas 77515               Amicus
Attorney for David Reynolds

Kelly McClendon
P.O. Box 3457
Lake Jackson, Texas 77566
Attorney for David Reynolds


                                   /s/ Carl W. Gordon
                                   Carl W. Gordon, Esq.
                                   Attorney for Wilma Reynolds




                                                                       6
                                           EXHIBIT A

                             No. 14-14-00875-CV

                                           IN THE

                    FOURTEENTH COURT OF APPEALS

                                         At HOUSTON

                                 JUDICIAL DISTRICT

                          IN RE WILMA REYNOLDS,

                                          Relator

                      From Cause No. 48170
                 In the 300th District Court of
                     Brazoria County, Texas


STATE OF TEXAS               §
HARRIS COUNTY                §

              SECOND MOTION TO STAY VERIFICATION

   Before   me,  the   undersigned   notary, on  this   day
personally appeared Carl W. Gordon, the affiant, a person
whose identity is known to me.      After I administered an
oath to affiant, affiant testified:

   1. "My , name is Carl W. Gordon. I am over 18 years of
age, of sound mind, and capable of making this affidavit.
The facts     in this affidavit are within my personal
knowledge and are true and correct.

   2. I am the attorney for relator,      Wilma Reynolds.
All the facts stated in Relator's Second Motion to Stay are
true and correct and within my p~~~no~


                                              Carl W. Gordon


                              JJ~~ ;J-Cj &-~Jif
SIGNEDunderoathbeforemeon _ _~_c/c__£_
                                   ' ~-~-~


            BRIDGETTE TERRELL CALLOWAY        Notary PlMtic, State of Texas
                 My Commission Expires
                     May 23, 2015
                                                                              Exhibit A
                                      EXHIBIT B


                                    No . 48170


WILMA REYNOLDS                                                    IN THE 300TH

V.                                                           DISTRICT COURT OF

DAVID REYNOLDS                                            BRAZORIA COUNTY, TX




                       ORDER FOR SANCTIONS UNDER
              CIVIL PRACTICE AND REMEDIES CODE SEC. 30.016




     On this 29th day of October, 2014 came on for consideration for C.P.R.C Sec.
30.016 Attorneys' Fees and Expenses Requested By Attorney Lenette Terry
representing the Petitioner and Attorney Peggy Bittick, Amicus.

      Having heard and considered the evidence and arguments presented, it is
found that the following Attorney's fees and expenses are reasonable and were
necessary in connection with the tertiary recusal motions in this matter:

                  Lenette Terry            $5,859.00
                  Peggy Bitteck            $5,525.00

      Respondent Wilma Reynolds and her Attorneys Carl Gordon are ordered to
pay as sanctions, within 31 days, the above sums to the above named Attorneys.


      SIGNED this 29th day of October 2014.
                                                      EXHIBIT C
                                                                           Cwgor Gordon 



REYNOLDS 48, 170
2 messages

lorien@brazoria-county.com                                   Tue, Dec 16, 2014 at 1:57 PM
To: danielleprado@att.net, PSBittick@aol.com, cwgordon1@gmail.com
Cc: cgd3@comcast.net


 Reynolds has been set for January 8, 2015 @ 10:00 in the JP Courtroom. Please let me know what Motions you
 would like to set.



 Thanks you!



 Lorie Novak

 Court Coordinator

 300th District Court



 This message has been prepared or disseminated using resources owned by Brazoria County and is subject to the
 County's policies on the use of County provided technology. E¬mail created or received through the County's
 computer system by any County employee or official may be considered a public record, subject to public inspection
 under the laws of the State of Texas.


PSBittick@aol.com                                                     Tue, Dec 16, 2014 at 2:10 PM
To: danielleprado@att.net, cwgordon1@gmail.com

 Carl-

 If you'll agree to sign an Agreed Order to Release Funds from Registry and provide dates for
 Wilma's deposition, I will agree to pass the January 8 hearing. Please advise.




 Very truly yours,

 Law Offices of Peggy S. Bittick


 Peggy S. Bittick
 P.O. Box 1017
 Pearland, Texas 77588

 2206 East Broadway Suite A
NOTICE' TIJ'IS DOCUMENT
CONTAINS SENSITIVI': DATA.

                                           NO. 48170

IN THE INTEREST OF                              §                IN THE DISTRICT COURT
                                                §
                                                §
AND                                             §               300TH JUDICIAL DISTRICT
                                                §
                                                §
CHILDREN                                        §             BRAZORIACOUNTY,TEXAS

                   MOTION FOR PAYMENT OF SANCTIONS AND FEES
                           FROM REGISTRY OF COURT

        This Motion for Payment of Sanctions and Fees from Registry of Court is brought by

Peggy S. Bittick, court-appointed amicus attorney for the children,

- · In support, Peggy S. Bittick shows:

        On October 29, 2014, the Court ordered Respondent Wilma Reynolds and her attorney

Carl Gordon to pay the sum of $5,525.00, as sanctions, to Peggy S. Bittick. A copy of the

Court's order for sanctions is attached hereto as Exhibit A and fully incorporated herein by

reference for all purposes. Neither Respondent nor her attorney has paid any portion of this sum

to Peggy S. Bittick.

        On December 4, 2014, the Court ordered Respondent Wilma Reynolds to pay the sum of

$7,544.63, for fees and expenses, to Peggy S. Bittick. A copy of the Court's order for fees and

expenses is attached hereto as Exhibit B and fully in.corporated herein by reference for all

purposes. Respondent has not paid any portion of this sum to Peggy S. Bittick.

        Respondent Wilma Reynolds has deposited into the registry of the Court more than

enough money to satisfy the sums described hereinabove. Peggy S. Bittick requests the Court

issue an order directing the clerk to pay directly to Peggy S..Bittick the sum of $13,069.63 from


                             MOTION JOR PAYMENT OF SANCTIONS AND FEES
                                     FROM IIEGISTRY OF COURT
                                             Page 1 of2
the registry of the Court.

       Peggy S. Bittick prays the Court grant this Motion for Payment of Fees and Sanctions

from Registry of Court and direct the clerk to pay her the total amount of $13,069.63.



                                                Respectfully submitted,




                                                                  i .ck
                                                     Stat          o. 00793346
                                                     psbi ick@aol.com
                                                     Amicus Attorney

                                       Certificate of Service

        I certify that a true copy of the above was served on each attorney of record or party in

accordance with the Texas Rules of Civil Procedure on December           Jl;?., 2014 as follows:

                       Carl Gordon, viafacsimile ·ansmis, 'on, 713.636.2565




                             MOTION I!'OR PAYlVIENT OJ;' SANCTIONS AND FEI';S
                                       !'ROM REGISTRY OF CO~IRT
                                                Page 2 of2
               .;~gc                       t:1    ot 10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      From; Carl Gordon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ·-.., .. _                                                                 ·. ·, ·.
                                          .. ,.         '•'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .   '·.\'·..           ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '· ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·,,._·  .. ..
          ' . ','"··'
               ''               ..... ,           ·.,,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .   ',.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ·


                          .     '                 ·,   :. ':.        ·~.       ',    ~ ,,


                ":.·_-::·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ''·····                                    . '.              '•''
                                                                       ... ·..                                                                                                                                                                                                                                                                                                                                                                                                            ·'          '·.·                    :··..
                                                                                                                                                                                                                                                                                                                                                                                                                                                      '·...                                        ..... ·
                                                                                    '.,'
                                                                                    :-·.··                                   . ,,       ·•.
                                                                                                                                                                                               ·····                                                                                                                         '-..,
                                                                                                                                                                                                                                                                                                                               .. ,,         .    ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ...,-~... >..·'                         '   : ~ ·.

                                            WILM~
                                             '... .. R_EYI\)Q~DS<
                                                                ·      ,
                                                                                                                                                                                 .. ·. •··.                         '•'        .., ···-.·:.··... .
                                                                                                                                                                                                                                                  ..              ·..      ','··· ..     '.
                                                                                                                                                                                                                                                                                                          '.,           ..
                                                                                                                                                                                                                                                                                                                                         ...
                                                                                                                                                                                                                                                                                                                                              "          .. ,
                                                                                                                                                                                                                                                                                                                                                             '•
                                                                                                                                                                                                                                                                                                                                                                        .        ...,,
                                                                                                                                                                                                                                                                                                                                                                                                                    . . ·.··.·: · ·. "
                                                                                                                                                                                                                                                                                                                                                                                                                        ·. ·., >...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        IN THE 300TK ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ., '         ·.· ... •··                    .··.·.               ··. . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . . :.' '•, ',.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .' '    '''

                                                                                                                                                                                                                                                            .. , ....··.-.,'
                                                                                                                                                                                                                                                                                                                                     '                                       ,
                                                        "       '•                  "· .. ·,"                                                                                           ',     ·.....                                                      ·                                  ·····
                                    ·v:                                                                                                                                                                    ·. :_            ' ..        ·.        '•                                                                                                                         ····. . .•• · DISTRICT COURT OF •··.
                                                                                                                                                                                  .,    .. ,   ... , ., .                                                                           ·- .. :.·· ...                                                                                                                                                                                                                                               .,                      ....
                                            !)~VIP REY~QLD;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '.       '



                           ·.                                                                                                                                                                                                                 ........
                                                                                                                                                                                                                                                                             . ··.             '.    '\.           '•   ..
                                                                                                                                                                        ''•,'          "
                                                                                                                                                                                                                                            '_                                             '        ·,··.· ..      '
                                                                                                                                                                                                                                             .·,.·,                                       ·.,
                                                                                                                                                                                                                                                                                 • ...
                                                                                                                                                                                                                                                                                                    ''.

                                                                                                                                                                                                                                                                                                          .. · ...
                                                                                                                                                                                                                                                                             '


                                                                                                                                                                                                               ..     . ...
                                                                                            ''•   ·.: ·...·:·:_'·_..:...                :·    ·.··· ... ·.                                                           ·.'. ,,.
                                                                                                                                                                                                                                                                  . .. ,      ',•'·            ··:·. ··.·.· ··.                 ·' ', '·


                                           '"                 ·      ...              ',.


                                                                                     ·.,    ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "        ......;·.. ·:·.                            '




                                          ·,·' ..' '. . '· ·. :··                                      '
                                                        ',                 '                               '
                                                                                                                                                                                                                                                                                                                                              ..                         .                                                                                              ··, '·     ..... ·:.·.'
                                                                                                                                                                                                                                                                                                                         .,, ..          ' ·,.       :·.·, ~             ._.:     ''        ...
                                                                                                                                                                                                                                                                                                                                                                                            '              '              ·... ' . '                                                                                                                        ·., ..
                                                                                                                                                                                                                                                                                                                                                                                                     ..... ·. ·.. : : ..                  '

                                                                                                                                                             ,, •...                         .     '   ..                                                                                                                                                                                                       . •'•..
 .               .            . · .on .this ;<9rh clay of Oqtobe~;2Ql4 came. 9\1 .for ·C9!l.!iiider:~tion Jar C.P.R.Q Sec.
  ·.. · · .. · · . ··. . 30,016 Altomeys::F~~.'l a!1~ l]::xpenses f~nting i:11e J?et).ti,oncr arid.Att9mey ,"f?·                        ·.·.. · $S~I3s9:oo                                                                               · . . . ·· · : •·· ·.· · .·.· ·~·
                        ·.·•·. .                                                                                          ··...                 ...l"~.~gi?;\' )'li~te~k                                                                                                                                               $5;525;~0 · ·
                                    .,                                                                                                                                                                                                                                                                                                              ·.... ,                      ''                                                                                                                              ·..                  '·.'                               ', "•.,


               ...... ··.·. ··.· . ·.·.·: •. ·.· . •· R,l(i>l?Pf!~·;Jl+9.~.b9v~ ~.':l.l:(ls .• t,s.··.It'"(e .~.bqye_fl~TJ;l!·                                                                  ., ·. ··-:.::·.. ·. ·- '·: ....... _.·,. ··.: :::·. ',":,                                                                                :·-:·' '·. ·...                                  '.''

  ·....···.•.· · ·
                                                                                     ',,
                                                                                           SIGNEpi~,"l~q·thclayofQct.o[)er ~.Ql·4.
                                                                                            ·····,'',''"' .,,'·'•,·· ... ·.·.··.':..::·."·.:.,_ '•,"> •.. ·... ,'··.. ··.·- .. :·.:·::.,                                                                                                             ····'                   ·.. :
                                                                                                                                                                                                                                                                                                                                                         .... ·. • < i •.• •· · .· · · · ·.· · · .·.· . . ·. · .• : . · < · . ······ ·
                                                                                                                                                                                                                                                                                                                                              .•·.·•···... ''· ..,,:.:.·•.· ...., .·,.·                                                               •                              ··.":..       >.                         .'
                                    "•..
                        . . . . ., '· '                                              .             .
                                                                                                                                                                                   .       ' .. ' .
                                                                                                                                                                                                                                   .... ..    _   :
                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                           ··,,
                                                                                                                                                                                                                                                                  .. , '                                                                         ·.. ,       ',         ··:·. ·..                    ''                               '       '   ., ..,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' ''

                         .... ·.:···.. ·.... · \                                       .•.....
                                                                                                                                                                                                           •   ."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,   ....
                                                                                                           ·...           '·.             ''                                                           .
                                                                                                                        ''•.        '




                                                                                                    :·· ..
                                                                                                                                                                                                                                                                                                                                                                        ...... .. ..                                                                                                    '·.                '.: ..     ,
                                                                                                                        '•   ..
                                                                                                                                                                                                                                                                                         ·,."
                                                                                                                                                                                                                                                                                                                                             >'·.>·:::':·:::. :·: ·. ·.
                                                                                                                                                                                                                                                                                                                                                                                       ,              ·        '•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '        ''         ·..     ::      ',

                                                                                                                                                                                                                                                                                                                                                                       ..., .· .•.,_·.'
                                                                                                                                                                                                                                                                                                                                ··.,·'              . .. :··· .'.'· '
                                                                                                                                                                                                                                                                                                                                                                                                                    ':,.

                                                                                                                        ....·     •. ·.·.·.······•.············ ··•···..                                                                                                                 '··.·:.··:·_,._..-.·.:··
                                                                                                                                                                                                                                                                                                              •,   ",
                                                                                                                                                                                                                                                                                                                              ·."~

                                                                                                                                                                                                                                                                                                                                ·,','
                                                                                                                                                                                                                                                                                                                                         '   . .... '"·._':··
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                     •,

                                                                                                                                                                                                                                                                                                                                                    :.. '.·.·:., :..- ·,.
                                                                                                                                                                                                                                                                                                                                                                                            .·


                                                                                                                                                                                                                                                                                                                                                                                             •,
                                                                                                                                                                                                                                                                                                                                                                                                 '        . ·.,'
                                                                                                                                                                                                                                                                                                                                                                                                                    '    : ···· ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .   . ·.·,,
                                                                                                               .'       '.. ., ': ..:-''         ~ :'·       '' ·.
                                                                                                                                                                                                   ...., ... ,
                                                                                                           ''    ··.     ... · ... , .
                                                                                                                                                                                  ·."":
                                                                                                                                                                           .. ·..•·~. ''•               .               '          .,   '    ..''·.·, . : ., ..
                                                                                                                                                                                                                                                  ' '

               '•         "'·             ',.            '
                                                                                                                          ....... ''··                                                                                                                         ·.. , ·....                .           .                          '
. ' . '                             '    :·. ... ·~ ·::-                                                            '

                                                                                                                                                                                                                                            '.' ·' . .< . :·· .· .· . :::IN THE INTEREST OF                           §   IN THE DISTRICT COURT
                                             §
                                             §   300TH JUDICIAL DISTRICT
                                             §
                                             §
CHIL.DREN                                    §   BRAZORIA COUNTY, TEXAS

                     ORDER FOR DEPOSIT OF ADDITIONAL FEES

       On December 4, 2014, the Court considered the Motion for Additional Deposit to Secure

Fees of Peggy S. Bittick, Amicus Attorney.

       IT IS ORDERED that Wilma Reynolds, 'l!'••kl:', pay directly to Amicus Attorney, for




APPROVED AS TO FORM ONLY:

Law Offices of Peggy S. Bittick
2206 East Broadway, Suite A
Pearland, Texas 77581
P.O. Box 10!7
Pearland, Texas 77588
Tel: 281
Fax: 2 .485.0 I I